UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 2, 2010 Hampden Bancorp, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33144 20-571454 (State or other (Commission (IRS Employer jurisdiction of incorporation) File Number) Identification No.) 19 Harrison Avenue, Springfield, Massachusetts 01102 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (413) 736-1812 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure On June 2, 2010, Hampden Bancorp, Inc. (the “Company”), the holding company for Hampden Bank, announced that its Board of Directors authorized a stock repurchase program (the “Stock Repurchase Program”) for the purchase of up to 357,573 shares of the Company’s common stock or approximately 5% of its outstanding common stock. Any repurchases under the Stock Repurchase Program will be made through open market purchase transactions from time to time. The amount and exact timing of any repurchases will depend on market conditions and other factors, at the discretion of management of the Company, and it is intended that the Stock Repurchase Program will complete all repurchases within twelve months after its commencement. There is no assurance that the Company will repurchase shares during any period. A copy of the press release announcing the authorization is attached as Exhibit 99.1. 2 Item 9.01. Financial Statements and Exhibits. (d) The following exhibit is filed with this report: Exhibit Number Description Press Release issued by the Company on June 2, 2010. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hampden Bancorp, Inc. (Registrant) Date: June 3, 2010 By: /s/ Thomas R. Burton Thomas R. Burton President and Chief Executive Officer 4 EXHIBIT INDEX Exhibit Number Description Press Release issued by the Company on June 2, 2010. 5
